DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 5,622,115 Ehrlich et al. (‘Ehrilich hereafter), 
U.S. 4,730,562 Baker et al. (‘Baker hereafter),  
U.S. 6,244,801 Klag et al. (‘Klag hereafter), 
U.S. 7,401,559 Dawson et al. (‘Dawson hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 9 - 17 are allowed.
Claims 1 – 8 are canceled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Morgan Grissum Mayne (76653) on 01/14/2022.

The application has been amended as follows: 

Method [Wingdings font/0xE0] 9. A method comprising: 
removing an existing roof section from an autorack; 
removing one or more of a plurality of existing side screens from the autorack; 
removing one or more of a plurality of existing decks from the autorack; 
increasing a width of a first end portion of a flatcar of the autorack such that the width of the first end portion of the flatcar is greater than a width of a center portion of the flatcar; 
increasing a width of a second end portion of the flatcar of the autorack such that the width of the second end portion of the flatcar is greater than the width of [[a]] the center portion of the flatcar; 
increasing a width between a first post of a plurality of posts and a second post of a plurality of posts, 
the first post located near a first side of the first end portion of the flatcar and the second post located near a second side of the first end portion opposite the first side of the first end portion; 
increasing a width between a third post of the plurality of posts and a fourth post of the plurality of posts, 
the third post located near a first side of the second end portion of the flatcar and the fourth post located near a second side of the second end portion opposite the first side of the second end portion; 
coupling one or more of a plurality of replacement decks to the autorack; 
coupling one or more of a plurality of replacement side screens to one or more of the plurality of posts; and 
coupling a replacement roof section to the autorack. 

[[13.]] 14. The method of claim 13, further comprising: 
coupling a first end of a first brace of the cross-brace assembly to the first bolting plate; 
coupling a second end of the first brace to the fourth bolting plate; coupling a first end of a second brace of the cross-brace assembly to the second bolting plate; and 
coupling a second end of the second brace to the third bolting plate. 

[[14.]] 15. The method of claim 9, 
further comprising removing one or more of the plurality of posts from the autorack. 

[[15.]] 16. The method of claim 9, 
further comprising: removing an existing door structure from the autorack; and coupling a seal-safe radial door structure to at least one end of the autorack. 
[[16.]] 17. The method of claim 9, 
further comprising increasing a height of one or more of the plurality of posts before coupling the replacement roof section to the autorack.

Reasons for Allowance
Claim[s] 9 is/are allowed.   
The following is an examiner’s statement of reasons for allowance:  
The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “removing one or more of a plurality of existing side screens from the autorack, and increasing a width of a first end portion of a flatcar of the autorack such that the width of the first end portion of the flatcar is greater than a width of a center portion of the flatcar; increasing a width of a second end portion of the flatcar of the autorack such that the width of the second end portion of the flatcar is greater than the width of a center portion of the flatcar; increasing a width between a first post of a plurality of posts and a second post of a plurality of posts.” 
The closest prior art is as cited were ‘Ehrilich, ‘Baker, ‘Klag, and ‘Dawson.  
‘Ehrilich does not teach the removal of the side screens, and does not teach increasing the width of a first end portion of the flatcar to be greater than the center, nor does ‘Ehrilich teach increasing the width of a second end of the flatcar to be greater than the width of the center portion. ‘Ehrilich further does not teach increasing a width between a first post of a plurality of posts.  
‘Baker, ‘Klag, and ‘Dawson also do not teach said limitations. Neither of these references provides the ability to expand the width at the ends of the flatcar greater than the width of the flatcar is in the center portion, and removing the side screens. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 10-17, are also allowed because they are dependent on claim 9.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
01/14/2022